Citation Nr: 1112980	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-27 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for B-cell lymphoma. 

2.  Entitlement to service connection for peripheral neuropathy of the feet, to include as secondary to B-cell lymphoma. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty from November 1970 to September 1978.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's service connection claims listed herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a June 2010 statement, the Veteran's represented indicated that the Veteran was requesting a video-conference hearing.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2010).  Therefore on remand, the Veteran should be scheduled for a videoconference hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a member of the Board at the RO.  A copy of a notification letter apprising the Veteran of his hearing must be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


